Case 1:21-cv-23222-JEM Document 1 Entered on FLSD Docket 09/07/2021 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                             CASE NO:

 LENARIS BRADDY,

        Plaintiff,

        v.

 TRENCHLESS SEWER LINE
 REPAIRS LLC, a Florida limited
 liability company, and
 JOHN S. WALTERS, individually,

        Defendants.

                                       /

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, LENARIS BRADDY (“Plaintiff”) pursuant to 29 U.S.C. § 216(b), files the

 following Complaint for Damages and Demand for Jury Trial against Defendants, TRENCHLESS

 SEWER LINE REPAIRS LLC (“TRENCHLESS”), and JOHN S. WALTERS (“WALTERS”)

 (collectively referred to hereinafter as “Defendants”), and alleges as follows:

                                           INTRODUCTION

        1.      Defendants have unlawfully deprived Plaintiff of federal overtime compensation

 during the course of his employment. This is an action arising under the Fair Labor Standards Act

 (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all overtime wages owed to Plaintiff during

 the course of his employment.

                                             PARTIES

        2.      During all times material hereto, Plaintiff was a resident of Miami-Dade County,

 Florida, over the age of 18 years, and otherwise sui juris.
Case 1:21-cv-23222-JEM Document 1 Entered on FLSD Docket 09/07/2021 Page 2 of 7




        3.      During all times material hereto, Defendant, TRENCHLESS was a Florida limited

 liability company located and transacting business within Miami-Dade County, Florida, within the

 jurisdiction of this Honorable Court.

        4.      Defendant, TRENCHLESS, is headquartered and operates its principal location at

 11767 South Dixie Hwy. 114, Miami, Florida 33156.

        5.      Defendant, TRENCHLESS, was Plaintiff’s employer, as defined by 29 U.S.C. §

 203(d), during all times pertinent to the allegations herein.

        6.      Upon information and belief, during all times material hereto, Defendant,

 WALTERS, as a resident in Miami-Dade County, Florida.

        7.      During all times material hereto, Defendant, WALTERS, was over the age of 18

 years, and owner, managing member, and corporate officer of TRENCHLESS.

        8.      During the relevant time period, WALTERS oversaw Plaintiff’s job duties and

 responsibilities and controlled his work schedules.

        9.      During all times material hereto, Defendant, WALTERS was vested with the

 ultimate control and decision-making authority over the hiring, firing, day-to-day operations,

 scheduling, and pay practices as it pertained to Plaintiff during the relevant time period.

        10.     Defendant, WALTERS, was Plaintiff’s employer, as defined by 29 U.S.C. 203(d),

 during all times pertinent to the allegations herein.

    11. During all times material hereto, Defendant, WALTERS, was expressly aware of the work

        performed by Plaintiff, but nevertheless required Plaintiff to continue working without

        receiving proper overtime compensation.

    12. During all times material hereto, Defendant, WALTERS, was Plaintiff’s employer, as

        defined by 29 U.S.C. § 203(d).


                                                   2
Case 1:21-cv-23222-JEM Document 1 Entered on FLSD Docket 09/07/2021 Page 3 of 7




                                 JURISDICTION AND VENUE

        13.     All acts and omissions giving rise to this dispute took place within Miami-Dade

 County, Florida, which falls within the jurisdiction of this Honorable Court.

        14.     Defendant, TRENCHLESS, is headquartered and regularly transacts business in

 Miami-Dade County, Florida, and jurisdiction is therefore proper within the Southern District of

 Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

        15.     Venue is also proper within the Southern District of Florida pursuant to 29 U.S.C.

 § 216(b) and 28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

        16.     Defendant, TRENCHLESS, is a Florida limited liability company that provides

 sewage repair and inspection related services throughout South Florida.

        17.     Defendants TRENCHLESS and WALTERS employ individuals like Plaintiff to

 work as hourly non-exempt laborers.

                                       FLSA COVERAGE

        18.     Defendant, TRENCHLESS, is covered under the FLSA through enterprise

 coverage, as TRENCHLESS was engaged in interstate commerce during all pertinent times in

 which Plaintiff was employed. More specifically, TRECNHLESS engaged in interstate commerce

 by virtue of the fact that its business activities involved those to which the FLSA applies.

 TRENCHLESS’s business and Plaintiff’s work for TRENCHLESS affected interstate commerce

 because the materials and goods that Plaintiff used on a constant and/or continuous basis moved

 through interstate commerce prior to or subsequent to Plaintiff’s use of the same.

        19.     During his employment with Defendant, Plaintiff, and all other similarly situated

 employees, handled and worked with various goods and/or materials that moved through interstate


                                                 3
Case 1:21-cv-23222-JEM Document 1 Entered on FLSD Docket 09/07/2021 Page 4 of 7




 commerce, including, but not limited to the following: hand tools, hydro jetting, power rodding,

 wrenches, hacksaw, pliers, sealing tape, goggles, automobiles, extension cords, work gloves,

 installation equipment, telephones, cameras, notepads, computers, cellular telephones, order

 forms, and other sewage repair-related items.

        20.     Defendants also regularly employed two (2) or more employees for the relevant

 time period, who handled goods or materials similar to those goods and materials handled by

 Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus making

 Defendant’s business an enterprise covered by the FLSA.

        21.     Upon information and belief, Defendant TRENCHLESS grossed or did business in

 excess of $500,000.00 during the years of 2018, 2019, 2020, and is expected to gross in excess of

 $500,000.00 in 2021.

        22.     During all material times hereto, Plaintiff was a non-exempt employee of

 Defendants, within the meaning of the FLSA.

                              PLAINTIFF’S WORK FOR DEFENDANT

        23.     Plaintiff began working as a laborer for Defendants in or around July 2020 and

 continued to do so until on or about August 6, 2021.

        24.     During Plaintiff’s employment period, Defendants initially compensated Plaintiff

 at a rate of about $150.00 per day.

        25.     After about three (3) months of work during his employment period, Defendants

 increased Plaintiff’s compensation to a rate of about $200.00 per day.

        26.     During Plaintiff’s employment period, Plaintiff worked an average of fifty-five (55)

 hours per week.




                                                 4
Case 1:21-cv-23222-JEM Document 1 Entered on FLSD Docket 09/07/2021 Page 5 of 7




         27.     In one or more workweeks, Defendants failed to compensate Plaintiff at time-and-

 one-half his regular hourly rate when Plaintiff worked in excess of forty (40) hours in a workweek.

         28.     Moreover, Defendants did not maintain accurate time records during Plaintiff’s

 employment period.

         29.     As a result of Defendants’ intentional and willful failure to comply with the FLSA,

 Plaintiff was required to retain the undersigned counsel and is therefore entitled to recover

 reasonable attorney’s fees and costs incurred in the prosecution of these claims.

         COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                             (Against all Defendants)

         30.     Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 29 as though set forth

 fully herein.

         31.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. § 216(b).

         32.     Plaintiff performed work for Defendants during his employment for which he

 should have received time-and-one-half his regular hourly rate for all hours worked in excess of

 forty (40) in one or more work weeks.

         33.     Defendants refused to pay Plaintiff one-and-one-half times his regular hourly rate

 for all hours he worked over forty (40) in one or more weeks of his employment.

         34.     Plaintiff therefore claims the federal overtime wage rate for each hour worked in

 excess of forty (40) per week during his employment for which he was not properly compensated.

         35.     Defendants willfully and intentionally refused to pay Plaintiff the applicable federal

 overtime wages as required by the FLSA, as Defendants knew or should have known of the

 FLSA’s overtime wage requirements.



                                                   5
Case 1:21-cv-23222-JEM Document 1 Entered on FLSD Docket 09/07/2021 Page 6 of 7




        36.     Accordingly, the statute of limitations in this action should be three (3) years as

 opposed to two (2) years.

        37.     Defendants’ willful and/or intentional violations of federal wage law entitle

 Plaintiff to an additional amount of liquidated, or double, damages.

        38.     As a result of the violations alleged herein, Plaintiff was required to retain the

 undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

        WHEREFORE, Plaintiff, LENARIS BRADDY, respectfully requests that this Honorable

 Court enter judgment in his favor and against Defendants, TRENCHLESS SEWER LINE

 REPAIRS LLC (“TRENCHLESS”) and JOHN S. WALTERS (“WALTERS”), and award

 Plaintiff: (a) unliquidated damages to be paid by the Defendants jointly and severally; (b)

 liquidated damages to be paid by the Defendants jointly and severally; (c) reasonable attorney’s

 fees and costs to be paid by the Defendants jointly and severally; and any and all such further relief

 as may be deemed just and reasonable under the circumstances.

                                  DEMAND FOR JURY TRIAL

    Plaintiff, LENARIS BRADDY, requests and demands a trial by jury on all appropriate claims.

        Dated this 7th day of September 2021.          Respectfully Submitted,

                                                       USA EMPLOYMENT LAWYERS-
                                                       JORDAN RICHARDS, PLLC
                                                       1800 S.E. 10th Ave., Suite 205
                                                       Fort Lauderdale, Florida 33316
                                                       Ph: (954) 871-0050
                                                       Counsel for Plaintiff, Lenaris Braddy

                                                       By: /s/ Jordan Richards
                                                       JORDAN RICHARDS, ESQUIRE
                                                       Florida Bar No. 108372
                                                       Jordan@jordanrichardspllc.com
                                                       Jake@jordanrichardspllc.com



                                                   6
Case 1:21-cv-23222-JEM Document 1 Entered on FLSD Docket 09/07/2021 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on September

 7, 2021.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372

                                   SERVICE LIST:




                                           7
